Citation Nr: 0123927	
Decision Date: 10/02/01    Archive Date: 10/09/01

DOCKET NO.  97-25 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active service from December 1976 to July 
1977.

This matter initially came before the Board of Veterans' 
Appeals (Board) in July 1998 on appeal from rating actions of 
the Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In the July 1998 decision, the Board 
affirmed the denial of the veteran's claim for service 
connection for a psychiatric disorder.  A timely appeal of 
that Board decision was filed with the United States Court of 
Appeals for Veterans Claims (Court).  

In May 2000, the Court issued a decision affirming the July 
1998 Board decision that denied the veteran's claim for 
service connection for a psychiatric disorder.  In June 2000, 
the veteran filed an appeal with the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  On 
January 9, 2001, the Federal Circuit granted a motion for 
remand of the Secretary of Veterans Affairs and remanded the 
case to the Court.  On January 26, 2001, the Court issued an 
Order that withdrew the Court's May 2000 decision, vacated 
the Board's July 1998 decision, and remanded the matter to 
the Board for adjudication on the merits.   

When this matter was last before the Board, the veteran was 
represented by a service organization, Maine Division of 
Veterans Services.  When the matter was before the Court, the 
veteran was represented by a private attorney.  That attorney 
has remained to represent the veteran in his claim for 
benefits before the Board.  


REMAND

In April 2001, the veteran's attorney contacted the Board by 
telephone and requested the option of having a hearing by 
videoconference before a Member of the Board in lieu of a 
hearing in person.  See 38 C.F.R. § 20.700(e) (2000).  In 
July 2001, the veteran's attorney directed a letter to the 
Board requesting that the hearing be expedited.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
personal hearing by videoconference 
before a member of the Board in lieu of a 
hearing in person.  See 38 C.F.R. 
§ 20.700(e).  He should be asked to sign 
a waiver of his right to an in-person 
hearing with a member of the Board.  The 
RO should notify the veteran and his 
attorney of the date, time and place of 
such a hearing by letter and a copy of 
the letter should be placed in the 
record.  After the hearing is conducted, 
the case should be returned to the Board, 
in accordance with usual administrative 
practice for such Board hearings.

The purpose of this REMAND is to comply with due process of 
law, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	G. JIVENS-McRAE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




